Citation Nr: 0632447	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  95-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, 
including on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971, 
including a period of service in Vietnam from September 1969 
to September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in 
September 1994, as well as before the undersigned Veterans 
Law Judge (VLJ) in November 2002.  Copies of the hearing 
transcripts issued following the hearings are of record.   


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange spray 
applications during his service at "Engineer Hill" in 
November 1969  

2.  The veteran does not have a current diagnosis of a skin 
disorder, including chloracne, that is etiologically related 
to his military service.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in active 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

The initial adjudication of the claim was in the April 1994 
rating decision, which was issued prior to the creation of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Nevertheless, the March 2004 and July 2005 RO letters have 
fully satisfied the duty to notify provisions, per the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  In addition, the 
veteran was issued supplemental statements of the case in 
June 2004 and February 2006, both containing the text of the 
relevant VA regulations addressing the VCAA requirements, and 
notifying the veteran to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the claimed disability is a skin 
disorder.  The veteran does not claim that any injury during 
combat lead to such skin disorder nor does the record show 
such.  Thus, whether the veteran served in combat is not 
relevant to the claim, and 38 U.S.C.A. § 1154(b) is not for 
application in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with a chronic disease shown in 
service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report symptoms, 
he does not have medical expertise. Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, during the RO and Travel Board hearings, as 
well as in multiple written statements submitted to the RO, 
the veteran contends that he has had a recurrent skin rash 
during service which is related to service and/or exposure to 
Agent Orange during service.

The veteran served in Vietnam from September 1969 to 
September 1970.  And, per a March 1993 letter from the U.S. 
Army & Joint Services Environmental and Support Group (ESG), 
the veteran was exposed to Agent Orange spray applications 
during his service at "Engineer Hill" in November 1969.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The service medical records are completely negative for any 
complaints of skin rashes or problems during service.  The 
present record does not contain any evidence showing a pre-
service or post-service diagnosis of chloracne, any other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, or peripheral neuropathy.

The post-service evidence includes copious medical records 
describing the treatment the veteran has received since the 
1970s to the present for various health problems, including 
but not limited to a brain tumor and post traumatic stress 
disorder.  These records include records from Dr. Hutchinson; 
Dr. Siterik; Godfrey, D.C.; Dr. Green; Dr. Fern; the Brighton 
Salud Clinic; and the Denver and Cheyenne VA Medical Centers.

The evidence also includes a May 1992 statement from the 
veteran's representative's medical staff indicating that the 
veteran had a history of a skin condition since service.  A 
March 1993 VA general examination report shows the veteran 
reported he had an acne-like condition when he first returned 
from Vietnam.  

A March 1993 VA skin examination report shows the veteran was 
diagnosed with giant comedones not quite typical of 
chloracne, and being consistent with Lichen complex chronicus 
papules with excoriation.  The Board notes that this examiner 
noted that it was not possible to say that the veteran's acne 
in Vietnam resulted from Agent Orange, and that the acne some 
22 years later was not exactly typical of chloracne but that 
it could have been consistent with Agent Orange at that time.  
In this respect, the law is clear that medical evidence which 
simply uses the term "could", without supporting clinical 
data or other rationale, simply is too speculative and does 
not provide the degree of certainty required to constitute 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see Mattern v. West, 12 Vet. App. 222 (1999).

Records received from the Social Security Administration 
(SSA) show the treatment/disabilities (organic mental 
disorder and affective disorder) upon which the SSA awarded 
the veteran disability benefits effective September 1990.

A July 1997 VA general examination report is negative for any 
complaints related to skin problems.

Lastly, a December 2005 VA examination report indicates the 
veteran currently does not have acneform skin rash.  He 
showed some mild scarring that was most consistent with acne 
vulgaris.  The distribution of the scarring was not deemed 
typical of chloracne, and it was the examiner's opinion that 
it was more likely that the current scarring was the 
residuals of acne vulgaris cystic acne, as opposed to 
chloracne scarring.

Upon a review of the evidence, the Board finds that the 
veteran's claim of service connection for a skin disorder, 
including on the basis of herbicide exposure, must be denied.  
The evidence simply neither shows that the claimed skin 
disorder was incurred or aggravated in active service, nor 
that it may be presumed to have been so incurred.  The 
service medical records are negative for any skin 
problems/diagnoses.  The first evidence of record showing a 
reported history of skin problems is the May 1992 medical 
report from the veteran's representative.  And, the first 
evidence showing an active skin problem is the March 1993 VA 
general examination.  Furthermore, the evidence does not 
include an objective medical opinion, based on a full review 
of the record and examination of the veteran, and a 
description of the medical rationale utilized, which links 
the currently diagnosed scarring with prior cystic acne to 
the veteran's service.

The Board acknowledges that the veteran was exposed to Agent 
Orange during his service.  Nevertheless, service connection 
on a presumptive basis can only be awarded when the claimant 
shows that he actually has one of the listed diseases for 
which presumptive service connection can be granted.  See 
38 C.F.R. §§ 3.307, 3.309.  The veteran's skin diagnoses do 
not fall within the listed presumptive disorders, and thus, a 
required element for the award of presumptive service 
connection is lacking in this case.

The veteran is considered competent to state that he had skin 
problems during and since service and to describe the 
symptoms thereof, but he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu, supra.  

Service connection for a skin disorder is denied.  In 
reaching this decision, the Board has considered the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, including on the 
basis of herbicide exposure, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


